NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                       SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELISEO MOZ-AMAYA,                                Nos. 18-72126
                                                      20-70069
                Petitioner,
                                                 Agency No. A200-039-013
 v.

WILLIAM P. BARR, Attorney General,               MEMORANDUM*

                Respondent.

                      On Petitions for Review of Orders of the
                          Board of Immigration Appeals

                           Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Eliseo Moz-Amaya, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) orders denying his second

(petition No. 18-72126) and third (petition No. 20-70069) motions to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny

in part and dismiss in part the petitions for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We do not consider the materials Moz-Amaya references in his opening

briefs that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc).

      In his opening briefs, Moz-Amaya does not challenge the BIA’s

determinations that his second and third motions to reopen are untimely and that he

did not establish any statutory or regulatory exception to the filing deadline. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      We lack jurisdiction to review the BIA’s determinations not to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      Moz-Amaya’s requests to terminate proceedings, raised in his opening

briefs, are denied.

      The government’s motion for summary disposition (petition No. 20-70069,

Docket Entry No. 9) is granted because the questions raised by the petition for

review in No. 20-70069 are so insubstantial as not to require further argument. See

United States v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982) (stating standard).




                                          2                                   18-72126
      The temporary stay of removal remains in place until issuance of the

mandate. Moz-Amaya’s motion for a stay of removal (petition No. 20-70069,

Docket Entry No. 1) is otherwise denied.

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                 18-72126